Citation Nr: 1620155	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-00 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Appellant had active service from March 26, 1976 to April 9, 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim.

The Appellant requested a videoconference hearing before the Board in her January 2013 VA Form 9.  She was informed that the requested hearing had been scheduled for March 2016, see February 2016 and March 2016 letters, but failed to report for the scheduled hearing.  As the record does not indicate she has requested that the hearing be rescheduled, the Board deems the request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2015).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

A current diagnosis of depression is not of record.


CONCLUSION OF LAW

The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2013); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in May 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  VA made attempts to obtain the Appellant's service treatment records and identified private treatment records, but was not successful.  The Appellant was notified that her service treatment records were unavailable in letters dated July 2010 and September 2010.  She was notified of the attempts made to obtain private treatment records from Leung Healthcare Hollywood Inc. in a November 2012 letter.  

The Board acknowledges that no medical examination or opinion was obtained      in this case.  It finds, however, that no examination or opinion is needed because there is no evidence of a current disorder manifested by depression.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Evidence of continuity of symptomatology from the time of service until  the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Appellant essentially contends that she developed depression during her active service as a result of being unable to cope with military life.  The Board notes that the Appellant only served a total of 15 days and that this is the only assertion raised in support of her claim.  

As an initial matter, the Board notes that although the Appellant is competent to report that she has felt depressed, as a lay person without the appropriate medical training and expertise, she simply is not competent to provide a probative opinion that she has a diagnosis of depression or that her current condition is related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Appellant identified two private providers who reportedly had treated her      for depression, the first in her April 2010 VA Form 21-526 and the second in a December 2011 VA Form 21-4142.  VA made unsuccessful attempts to obtain records from both providers.  More specifically, in regards to the provider listed    on the April 2010 VA Form 21-526, the RO requested the Appellant to provide    the necessary release for records in a May 2010 letter, but she did not respond.  In regards to the provider listed on the December 2011 VA Form 21-4142, the RO made two attempts to obtain records from this facility, which met the requirements of 38 C.F.R. § 3.159 (c)(1).  The Appellant was informed of the attempts to obtain records from the provider listed on the December 2011 VA Form 21-4142 in a November 2012 letter.  Given VA's inability to obtain identified private treatment records, there is no evidence that the Appellant has been diagnosed with depression.  

The preponderance of the evidence is against a finding of service connection for depression.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Without evidence of a current diagnosis of depression, service connection is not warranted.  See 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for depression is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


